Fourth Court of Appeals
                                San Antonio, Texas
                                      March 1, 2021

                                   No. 04-18-00411-CV

REPSOL OIL AND GAS USA, LLC as successor of Talisman Energy USA Inc, Statoil Texas
        Onshore Properties, LLC, and Statoil Pipelines, LLC, and OGE, LLC,
                                    Appellants

                                             v.

 MATRIX PETROLEUM, LLC, Matrix Petroleum Holdings LLC, JAR Resources Holdings,
                    L.P., and TMRX Petroleum, LLC,
                               Appellees

               From the 218th Judicial District Court, La Salle County, Texas
                            Trial Court No. 14-08-00158-CVL
                        Honorable Russell Wilson, Judge Presiding


                                      ORDER
       On February 16, 2021, Repsol Oil and Gas USA, LLC filed an Unopposed Motion for
Leave to File Response to Appellees’ Conditional Sur-Reply. The motion is GRANTED.


      It is so ORDERED March 1, 2021.


                                                                PER CURIAM



      ATTESTED TO:__________________________
                  MICHAEL A. CRUZ,
                  CLERK OF COURT